DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN INFORMATION PROCESSING DEVICE AND A RECORDING MEDIUM THAT ENABLE SHARING, AMONG VEHICLES, OF INFORMATION ABOUT MUSIC THAT IS BEING PLAYED BACK. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-7 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of the claim dependencies to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, 12, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 20190387378, hereinafter “Willis”), and further in view of Walenty et al. (US 20190063941, hereinafter “Walenty”).
Regarding claim 1, Willis discloses, 
 	An information processing device capable of being placed inside a vehicle ( the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110), the information processing device comprising a controller (The vehicle component controller 104 represents a controller that controls the operation of a component on the first vehicle 120, Para. [0017]) configured to: transmit (wherein the first vehicle 120 transmits a multimedia content request message to the second vehicle 122, Para. [0030]) an acquisition request for  information about music (i.e., multimedia content request message), in relation to a second vehicle (Fig. 2; second vehicle 122) among one or a plurality of vehicles existing in a periphery (communication system 100 includes a first vehicle 120, a second vehicle 122, a third vehicle 124, Fig. 1 and Fig. 2), receive the first information about music in the second device (receiving multimedia content in step 235; Fig. 2) a predetermined device (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions, Paras. [0010], [0039]-[0044], Fig. 2; step 235), and output the first information (Upon receiving the multimedia content, the first vehicle 120 can process the multimedia content to determine the degree of traffic congestion, and determine whether to change its route. Alternatively, or in combination, the first vehicle 120 can output the multimedia content on a user interface, and the user can determine whether to change the route accordingly, Para. [0039]).
	However, Willis does not disclose, “transmitting music that is being played back in a vehicle”.
	In a similar field of endeavor, Walenty discloses, “transmitting music that is being played back in a vehicle (the Follow a Friend system 56 determines whether the selected vehicle is a follower vehicle. If the vehicle is a follower vehicle, the Follow a Friend system 56 sends a “Share Music” request at 620. If the vehicle is not a follower vehicle at 161, the Follow a Friend system sends a “Listen In” request at 624. The requests may be communicated or transmitted to the Follow a Friend system 56 over a wireless connection, through V2V communication, or by any other communication means that is currently being used between the two vehicles, Paras. [0115]-[0117] and Fig. 12-13)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis by specifically providing transmitting music that is being played back in a vehicle, as taught by Walenty for the purpose of  providing a means by which a leader and a follower are able to leverage the leader's knowledge of the location and directions and to always possess knowledge of the location of both the leader and the follower (Para. [0054]). 
	Regarding claim 2, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 1), further Willis discloses, “wherein the controller is configured to receive the first information (receiving multimedia content in step 235; Fig. 2), through inter-vehicle communication (system 100 that provides inter-vehicle data communications for multimedia content, according to an implementation, Para. [0012]), from a first information processing device, as the predetermined device, that is placed inside the second vehicle (the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110).”
 	Regarding claim 3, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 1), further Willis discloses, further Willis discloses, “wherein the controller is configured to transmit the acquisition request for the related to the second vehicle through the inter-vehicle communication (system 100 that provides inter-vehicle data communications for multimedia content, according to an implementation, Para. [0012]), by multicast or broadcast (the multimedia content request message can comprise a V2V message, e.g., a broadcast, a multi-hop, or a packet forwarding V2V message, Para. [0035])”.
 	Regarding claim 8, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 1), further Willis discloses, 
	“wherein the controller is configured to acquire information about the second vehicle from a captured image including the second vehicle, and transmit the information about the second vehicle, together with the acquisition request related to the second vehicle (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions. For example, the images of a congestion point can provide a good indication of the degree of congestion at these places. In some cases, cameras have been installed at fixed locations, such as highway exits or some busy intersections, and a vehicle or a driver can query relevant websites to receive images from these cameras, Paras. [0010]-[0011]).”
Regarding claim 9, Willis discloses, 
 	An information processing device capable of being placed inside a vehicle ( the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110), the information processing device comprising a controller (The vehicle component controller 104 represents a controller that controls the operation of a component on the first vehicle 120, Para. [0017]) configured to: 
 	“receive first information about music (receiving multimedia content in step 235; Fig. 2) in a second vehicle (Fig. 2; second vehicle 122), from a predetermined device placed inside the second vehicle (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions, Paras. [0010], [0039]-[0044], Fig. 2; step 235) existing in a periphery (communication system 100 includes a first vehicle 120, a second vehicle 122, a third vehicle 124, Fig. 1 and Fig. 2), and output the first information related to the second vehicle (Upon receiving the multimedia content, the first vehicle 120 can process the multimedia content to determine the degree of traffic congestion, and determine whether to change its route. Alternatively, or in combination, the first vehicle 120 can output the multimedia content on a user interface, and the user can determine whether to change the route accordingly, Para. [0039]).”
 	However, Willis does not disclose, “music that is being played back in a vehicle”.
	In a similar field of endeavor, Walenty discloses, “ music that is being played back in a vehicle (the Follow a Friend system 56 determines whether the selected vehicle is a follower vehicle. If the vehicle is a follower vehicle, the Follow a Friend system 56 sends a “Share Music” request at 620. If the vehicle is not a follower vehicle at 161, the Follow a Friend system sends a “Listen In” request at 624. The requests may be communicated or transmitted to the Follow a Friend system 56 over a wireless connection, through V2V communication, or by any other communication means that is currently being used between the two vehicles, Paras. [0115]-[0117] and Fig. 12-13)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis by specifically providing  music that is being played back in a vehicle, as taught by Walenty for the purpose of  providing a means by which a leader and a follower are able to leverage the leader's knowledge of the location and directions and to always possess knowledge of the location of both the leader and the follower (Para. [0054]). 
Regarding claim 10,  the combination of Willis and Walenty discloses everything claimed as applied above (see claim 9), further Willis discloses, 
  	“wherein the controller is configured to transmit  (wherein the first vehicle 120 transmits a multimedia content request message to the second vehicle 122, Para. [0030])an acquisition request  (i.e., multimedia content request message) for information about music in a vehicle (Fig. 2; second vehicle 122), in relation to the second vehicle by multicast or broadcast (the multimedia content request message can comprise a V2V message, e.g., a broadcast, a multi-hop, or a packet forwarding V2V message, Para. [0035]), and receive the first information from an information processing device, as  predetermined device, receiving the acquisition request for the first information (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions, Paras. [0010], [0039]-[0044], Fig. 2; step 235).”
	However, Willis does not disclose, “music that is being played back in a vehicle”.
	In a similar field of endeavor, Walenty discloses, “ music that is being played back in a vehicle (the Follow a Friend system 56 determines whether the selected vehicle is a follower vehicle. If the vehicle is a follower vehicle, the Follow a Friend system 56 sends a “Share Music” request at 620. If the vehicle is not a follower vehicle at 161, the Follow a Friend system sends a “Listen In” request at 624. The requests may be communicated or transmitted to the Follow a Friend system 56 over a wireless connection, through V2V communication, or by any other communication means that is currently being used between the two vehicles, Paras. [0115]-[0117] and Fig. 12-13)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis by specifically providing  music that is being played back in a vehicle, as taught by Walenty for the purpose of  providing a means by which a leader and a follower are able to leverage the leader's knowledge of the location and directions and to always possess knowledge of the location of both the leader and the follower (Para. [0054]). 
 Regarding claim 12,  the combination of Willis and Walenty discloses everything claimed as applied above (see claim 9), further Willis discloses, 
“wherein the controller is configured to: receive position information from the predetermined device, together with the first information, identify a positional relationship between the first vehicle and the second vehicle based on the position information that is received (the second vehicle 122 determines whether the current location of the second vehicle 122 matches the target location indicated by the multimedia content request message. In some implementations, the second vehicle 122 can compare the current location and the target location, and determine the distance between these two locations. If the distance is below a threshold, the second vehicle 122 can determine that its current location matches the target location, Paras. [0037]-[0038]), and cause a display device inside the first vehicle to further display the first information and the positional relationship (a GUI may represent any graphical user interface, including but not limited to, a web browser, a touch screen, or a command line interface (CLI) that processes information and efficiently presents the information results to the user. In general, a GUI may include a plurality of user interface (UI) elements, some or all associated with a web browser, such as interactive fields, pull-down lists, and buttons operable by the business suite user, Para. [0057])”.
Regarding claim 15, Willis discloses, 
“An information processing device comprising one or a plurality of controllers ( the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110), the controllers each being configured to: receive (wherein the first vehicle 120 transmits a multimedia content request message to the second vehicle 122, Para. [0030]), from a first information processing device that is capable of being placed inside a first vehicle (the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110), an acquisition request for information about music in a vehicle (i.e., multimedia content request message), in relation to a second vehicle among one or a plurality of vehicles existing in a periphery of the first vehicle (communication system 100 includes a first vehicle 120, a second vehicle 122, a third vehicle 124, Fig. 1 and Fig. 2), acquire first information  about music in the second vehicle  (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions, Paras. [0010], [0039]-[0044], Fig. 2; step 235, and transmit the first information to the first information processing device (Upon receiving the multimedia content, the first vehicle 120 can process the multimedia content to determine the degree of traffic congestion, and determine whether to change its route. Alternatively, or in combination, the first vehicle 120 can output the multimedia content on a user interface, and the user can determine whether to change the route accordingly, Para. [0039]).”
owever, Willis does not disclose, “music that is being played back in a vehicle”.
	In a similar field of endeavor, Walenty discloses, “ music that is being played back in a vehicle (the Follow a Friend system 56 determines whether the selected vehicle is a follower vehicle. If the vehicle is a follower vehicle, the Follow a Friend system 56 sends a “Share Music” request at 620. If the vehicle is not a follower vehicle at 161, the Follow a Friend system sends a “Listen In” request at 624. The requests may be communicated or transmitted to the Follow a Friend system 56 over a wireless connection, through V2V communication, or by any other communication means that is currently being used between the two vehicles, Paras. [0115]-[0117] and Fig. 12-13)”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis by specifically providing  music that is being played back in a vehicle, as taught by Walenty for the purpose of  providing a means by which a leader and a follower are able to leverage the leader's knowledge of the location and directions and to always possess knowledge of the location of both the leader and the follower (Para. [0054]). 
 	Regarding claim 16, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 15), further Willis discloses, 
	“ transmit the acquisition request related to the second vehicle to a second information processing device associated with the second vehicle ( the first vehicle 120 includes a camera 102, a vehicle component controller 104, a vehicular system processor 106, a communication subsystem 116, a user interface 118, memory 114, a navigation system 112, a location sensor 108 that are connected to a bus 110), in a case where the acquisition request  related to the second vehicle is received from the first information processing device, and receive the first information from the second information processing device (Upon receiving the multimedia content, the first vehicle 120 can process the multimedia content to determine the degree of traffic congestion, and determine whether to change its route. Alternatively, or in combination, the first vehicle 120 can output the multimedia content on a user interface, and the user can determine whether to change the route accordingly, Para. [0039])”.
	Regarding claim 18, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 15), however Willis does not disclose, “wherein the one or plurality of controllers are each further configured to notify a second information processing device associated with the second vehicle that the acquisition request related to the second vehicle is received”.
	In a similar field of endeavor, Walenty disclose, “wherein the one or plurality of controllers are each further configured to notify a second information processing device associated with the second vehicle that the acquisition request related to the second vehicle is received (Once the desired friend or link is located, the user may prompt the Follow a Friend program to send a friend request or link request. The desired friend or link may receive a notification 84, such as the notification 84 in FIG. 5a, of the friend request or request to link. The desired friend or link can open the notification 84 and respond by either accepting or denying the request. Once the desired friend or link responds to the request, the Follow a Friend program reports the status to the use, Paras. [0058]-[0063])”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Willis by specifically providing  wherein the one or plurality of controllers are each further configured to notify a second information processing device associated with the second vehicle that the acquisition request related to the second vehicle is received, as taught by Walenty for the purpose of  providing a means by which a leader and a follower are able to leverage the leader's knowledge of the location and directions and to always possess knowledge of the location of both the leader and the follower (Para. [0054]). 
 	Regarding claim 19, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 15), further Willis discloses, 
	“wherein the one or plurality of controllers are each configured to: acquire information about the second vehicle by performing predetermined image processing on a captured image including the second vehicle, in a case where the captured image is received from the first user information processing device, together with the acquisition request related to the second vehicle, and acquire the first information  based on the information about the second vehicle (multimedia content, including graphic images such as a picture or video of the road, can be useful to the autopilot processing platform, the driver who operates the vehicle, or both in making routing decisions. For example, the images of a congestion point can provide a good indication of the degree of congestion at these places. In some cases, cameras have been installed at fixed locations, such as highway exits or some busy intersections, and a vehicle or a driver can query relevant websites to receive images from these cameras, Paras. [0010]-[0011]).”
 	Regarding claim 20,  the combination of Willis and Walenty discloses “A non-transitory computer-readable recording medium recorded with a program for causing a computer to operate as the information processing device according to claim 1 (see, the rejection above for 1)”

 	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Willis,  in view of Walenty and further in view of Yuki (US 20120290635, hereinafter “Yuki”).
	Regarding claim 6, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 1), however the combination of Willis and Walenty does not explicitly disclose, “wherein the controller is configured to: transmit, to a predetermined server as the predetermined device, the acquisition request related to the second vehicle, and receive, from the predetermined server, the first information.”
	In a similar field of endeavor, Yuki discloses, “wherein the controller is configured to: transmit, to a predetermined server as the predetermined device (Content relaying apparatus 300), the acquisition request related to the second vehicle ( the obtainment determining unit 405 transmits a first data obtainment request to the content relaying apparatus 300 according to an instruction received from the user through the input unit 401 (S103), Paras. [0112]-[0123]), and receive, from the predetermined server, the first information (when the priority level of the obtainment-requesting user is smaller than the predetermined value (N in S605), a message indicating that no connection can be established is transmitted as a response to the first data obtainment request (S606). On the other hand, when the priority level of the obtainment-requesting user is larger than or equal to the predetermined value (Y in S605), the provision and relay determining unit 306 transmits the apparatus-unique connection information for establishing network connection with the content providing apparatus 100, as a response to the first data obtainment request (S607), Paras. [0112]-[0123]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Willis and Walenty wherein the controller is configured to: transmit, to a predetermined server as the predetermined device, the acquisition request related to the second vehicle, and receive, from the predetermined server, the first information, as taught by Yuki for the purpose of providing  a content sharing system that is capable of reducing a communication cost and processing load when sharing content data between a plurality of apparatuses (Para. [0008]).
 	Regarding claim 7, the combination of Willis, Walenty and Yuki discloses everything claimed as applied above (see claim 6), in addition Yuki disclose, “wherein the controller is further configured to: receive, from the predetermined server, a notification indicating that the acquisition request related to the first vehicle where the information processing device is placed is received from a second information processing device, and output the notification (when the priority level of the obtainment-requesting user is smaller than the predetermined value (N in S605), a message indicating that no connection can be established is transmitted as a response to the first data obtainment request (S606). On the other hand, when the priority level of the obtainment-requesting user is larger than or equal to the predetermined value (Y in S605), the provision and relay determining unit 306 transmits the apparatus-unique connection information for establishing network connection with the content providing apparatus 100, as a response to the first data obtainment request (S607), Paras. [0112]-[0123])”.

 	Claims 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Willis,  in view of Walenty and further in view of KIM et al. (US 20190001987, hereinafter “Kim”).
	Regarding claim 11, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 9), further Willis discloses, “wherein the controller is configured to: receive the first information from the predetermined device at a predetermined timing (the multimedia content request message can indicate an end time. If the end time has reached, a vehicle that receives the multimedia content request message can discard the multimedia content request message without generating multimedia content or forwarding the multimedia content request message, Para. [0045]).”
 	However the combination of Willis and Walenty does not explicitly disclose, “store the first information that is received, in a storage, and cause a display device inside the first vehicle to display the first information stored in the storage, in a case where a user operation for the acquisition request  is input”.
	In a similar field of endeavor, Kim discloses, “store the first information that is received, in a storage, and cause a display device inside the first vehicle to display the first information stored in the storage, in a case where a user operation for the acquisition request  is input (the controller 170 may control the display unit 141 to display a menu for guiding shared content that is capable of being received from the first other vehicle. The shared content may refer to content that the vehicle 1 is permitted to access among contents stored in the first other vehicle. In detail, the controller 170 may control the communication unit 110 to make a request to the first other vehicle for a list of shared contents to be provided by the first other vehicle. Upon receiving the list of the shared contents from the first other vehicle through the communication unit 110, the controller 170 may generate a user interface for guiding shared content that is receivable from the first other vehicle based on the received list of the shared contents, Paras. [0203]-[0207])”.
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Willis and Walenty by providing wherein the controller is configured to: store the first information that is received, in a storage, and cause a display device inside the first vehicle to display the first information stored in the storage, in a case where a user operation for the acquisition request  is input, as taught by Kim for the purpose of  providing a technique that is capable of performing vehicle-to-vehicle communication may be determined according to a predetermined standard and may be guided to a user and, accordingly, among all other vehicles contained in the search result, the user may advantageously and easily recognize a vehicle that is most appropriate to the user (Para. [0011]).
 	Regarding claim 14, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 9), however the combination of Willis and Walenty does not explicitly disclose, “wherein the controller is further configured to: receive a user operation of selecting one piece of the first information for playback of music, from the first information related to the one or plurality of second vehicles, and notify a predetermined device from which the first information selected by the user operation is received that there is an inquiry about the information about music that is being played back in a second vehicle”.
	In a similar field of endeavor, Kim discloses, “wherein the controller is further configured to: receive a user operation of selecting one piece of the first information for playback of music, from the first information related to the one or plurality of second vehicles, and notify a predetermined device from which the first information selected by the user operation is received that there is an inquiry about the information about music that is being played back in a second vehicle (The controller 170 may provide information of content corresponding to movie among shared contents of the other vehicle 1210 based on a user input for selection of the first menu 1511. The controller 170 may provide information of content corresponding to music among the shared contents of the other vehicle 1210 based on a user input for selection of the second menu 1512. The controller 170 may provide information of content corresponding to a picture among the shared contents of the other vehicle 1210 based on a user input for selection of the third menu 1513. The controller 170 may provide information of content corresponding to a map among the shared contents of the other vehicle 1210 based on a user input for selection of the fourth menu 1514, Paras. [0282]-[0287])”.
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Willis and Walenty by providing wherein the controller is further configured to: receive a user operation of selecting one piece of the first information for playback of music, from the first information related to the one or plurality of second vehicles, and notify a predetermined device from which the first information selected by the user operation is received that there is an inquiry about the information about music that is being played back in a second vehicle, as taught by Kim for the purpose of  providing a technique that is capable of performing vehicle-to-vehicle communication may be determined according to a predetermined standard and may be guided to a user and, accordingly, among all other vehicles contained in the search result, the user may advantageously and easily recognize a vehicle that is most appropriate to the user (Para. [0011]).
 	Regarding claim 17, the combination of Willis and Walenty discloses everything claimed as applied above (see claim 15), further Willis discloses, “wherein the controller is configured to: receive, at a predetermined timing, the  information about music that is being played back in a vehicle from a plurality of information processing devices associated with a plurality of vehicles (the multimedia content request message can indicate an end time. If the end time has reached, a vehicle that receives the multimedia content request message can discard the multimedia content request message without generating multimedia content or forwarding the multimedia content request message, Para. [0045]).”
 	However the combination of Willis and Walenty does not explicitly disclose, “store pieces of the first information about music that is being played back in a vehicle related to the plurality of vehicles in a storage, and acquire the first information about music that is being played back in the second vehicle from the storage, in a case where the acquisition request related to the second vehicle is received from the first information processing device”.
	In a similar field of endeavor, Kim discloses, “store pieces of the first information about music that is being played back in a vehicle related to the plurality of vehicles in a storage, and acquire the first information about music that is being played back in the second vehicle from the storage, in a case where the acquisition request related to the second vehicle is received from the first information processing device (the controller 170 may control the display unit 141 to display a menu for guiding shared content that is capable of being received from the first other vehicle. The shared content may refer to content that the vehicle 1 is permitted to access among contents stored in the first other vehicle. In detail, the controller 170 may control the communication unit 110 to make a request to the first other vehicle for a list of shared contents to be provided by the first other vehicle. Upon receiving the list of the shared contents from the first other vehicle through the communication unit 110, the controller 170 may generate a user interface for guiding shared content that is receivable from the first other vehicle based on the received list of the shared contents, Paras. [0203]-[0207])”.
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Willis and Walenty by providing wherein the controller is configured to store pieces of the first information about music that is being played back in a vehicle related to the plurality of vehicles in a storage, and acquire the first information about music that is being played back in thesecond vehicle from the storage, in a case where the acquisition request related to the second vehicle is received from the first information processing device, as taught by Kim for the purpose of  providing a technique that is capable of performing vehicle-to-vehicle communication may be determined according to a predetermined standard and may be guided to a user and, accordingly, among all other vehicles contained in the search result, the user may advantageously and easily recognize a vehicle that is most appropriate to the user (Para. [0011]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Willis,  in view of Walenty and further in view of Jeong et al.  (US 20160239257, hereinafter “Jeong”).
	Regarding claim 13,  the combination of Willis and Walenty discloses everything claimed as applied above (see claim 9), however the combination of Willis and Walenty does not explicitly disclose, “wherein the controller is configured to: receive information about volume of the music that is being played back in the second vehicle, from the predetermined device, together with the first information, and cause a display device inside the first vehicle to display the first information that is received from the predetermined device for which the volume is at or greater than a predetermined value”.
	In a similar field of endeavor, Jeong discloses, “wherein the controller is configured to: receive information about volume of the music that is being played back in the second vehicle, from the predetermined device, together with the first information, and cause a display device inside the first vehicle to display the first information that is received from the predetermined device for which the volume is at or greater than a predetermined value (the mobile device 710 may output the sound wave allowing the navigation device 730 to initiate the operation associated with the content as a result of the playing. In this case, the operation displays a search word on the display of the navigation device 730. For example, a ‘Gangnam station’ 731 that is a search word of the navigation device 730 and geographical coordinates 732 corresponding to the ‘Gangnam station’ 731 may be displayed on the display, Paras. [0068]-[0071])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Willis and Walenty by providing wherein the controller is configured to: receive information about volume of the music that is being played back in the second vehicle, from the predetermined device, together with the first information, and cause a display device inside the first vehicle to display the first information that is received from the predetermined device for which the volume is at or greater than a predetermined value, as taught by Jeong for the purpose of providing a technique for outputting a sound wave for an operation control of an external device and content synchronization between devices, and the external device (Para. [0001]).

Allowable Subject Matter
Claims 4, 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The closest prior arts, Willis and Walenty, whether taken alone or combination, do not teach or suggest the following novel features:
“the information processing device comprising wherein the controller is further configured to: transmit information about the second vehicle, together with the acquisition request related to the second vehicle; receive, from a second information processing device, information about a target vehicle of the second information processing device and the acquisition request related to the target vehicle of the second information processing device; and transmit, to the second information processing device, the second information  about music that is being played back in the first vehicle where the information processing device is placed, in a case where the information about the target vehicle of the second information processing device indicates the first vehicle”,  in combination with all the recited limitations of the claims 1 and 3.
Claim 5 is also allowable because of the claimed dependency to claim 4.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200084193: the invention is related to a method for privacy-sensitive sharing of navigation-based content between a first vehicle and at least one second vehicle comprises initiating a pairing of the first vehicle with the at least one second vehicle. The method also comprises determining a privacy level associated with the pairing. The method further comprises determining a granularity level for sharing the navigation-based content of the first vehicle with the at least one second vehicle based on the privacy level.
US 20190084565:  the invention is related to a system includes a processor for a first vehicle and a memory. The memory stores instructions executable by the processor to, upon determining audio fault of the first vehicle, identify a second vehicle for sound-sharing based on a sound output of the second vehicle, and form a platoon with the second vehicle based on the sound output.
 	US 2021016849:  the invention is related to an apparatus for sharing sound data from a vehicle  comprises one or more interfaces configured to communicate in a mobile communication system  and one or more microphones  configured to record sound data. The apparatus  further comprises a control module, which is configured to control the one or more interfaces  and the one or more microphones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641